Title: To Benjamin Franklin from John Bondfield, 9 March 1779
From: Bondfield, John
To: Franklin, Benjamin


Sir
Bordeaux 9 Mar 1779
The vessel I advised you arrived at Rochelle proved to be a Ship belonging to some Merchants at Baltimore.
By Letters yesterday from Bilboa we are advised of the Arrival of two American Vessels at that Port from New England one of them a Brig from Salem took on her Passage a homeward bound Jamaica man estimated at Twenty five Thousand Pounds. The prize I understand is safe arrived at Bilboa.
The French privateers from these Parts have not been successful not any of them as yet having taken to cover the amount of their Outfits.
A French Martinico Ship took and brought into this Port a Dutch Ship from St Sabastians for Bristol we are anxious to learn the dessition of the Admiralty if the claimants dont prove the property Spanish the Cargo its expected will be Condemnd and the Ship restored as is practiced in England.
I have the honor to be with due respect Sr Your very hhb Servant
John Bondfield
The Honble Benj Franklin Esq
 
Addressed: To the Honble. Benj Franklin Esqr / Plenipotentiary from Congress / at / Paris
Notation: Jonh Bonfield Bordeaux 9 mars 1779.
